DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in REPUBLIC OF INDIA on 02/22/2018. It is noted, however, that applicant has not filed a certified copy of the IN201841006733 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8, 11-16, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the use of determining and choosing a data model based on distance metrics based on latent space variables in claims 1 and 11 which correspond to the judicial exception of a mathematical concept of mathematical relationships and mathematical calculations. This judicial exception is not integrated into a practical application because the claims do not tie the mathematical relationships and calculations to any particular real-world application or technological problem. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of an input dataset and controlling a physical process based on the selected reference model in claims 1 and 11, the use of Boltzmann machine network in claims 2, 8, 12, and 18, the input dataset comprising claims 3 and 13, the input dataset of longitudinal data in claims 4 and 14, the training of deep learning networks of claims 5 and 15, and the adapting of reference models to a particular learning technique in claims 6 and 16, are all recited at a high level of generality and do not amount to significantly more than the above-identified judicial exception (the abstract idea). There is no indication that the combination of elements improves the function of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 11, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muralidhar et al., (US PGPUB 2017/0132230 A1, hereinafter Muralidhar).
Regarding claims 1 and 11, taking claim 11 as exemplary:
Muralidhar shows:
“A system, comprising: a data acquisition unit configured to acquire an input dataset corresponding to a physical process, wherein the physical process comprises at least one of a machine and an environmental condition;” (Paragraph [0017]: “Exemplary Muralidhar is the input dataset corresponding to a physical process, wherein the physical process comprises at least one of a machine and an environmental condition.)
“a database unit communicatively coupled to the data acquisition unit and configured to store a plurality of reference models corresponding to a plurality of classes, wherein each of the plurality of reference models comprises a corresponding plurality of latent space variables;” (Paragraph [0086]: “Latent Dirichlet Allocation (LDA), proposed by Blei et al., “Latent Dirichlet Allocation,” in Jrnl of Machine Learning Research 3 (2003), pp. 993-1022, is a generative model for topic modelling of text corpora. It assumes that a text corpus is made up of individual documents and that each document is represented by a distribution of latent topics.” In paragraph [0097]: “In the description of the pseudocode below the following definitions may be used: n is the number of items or unique pieces of news content in the recommendation universe; m is the number of users in the recommendation universe; C represents the user-item binary click matrix; U list of all users in the recommendation universe; U.sub.dist is the user-user distance matrix; I.sub.dist is the item-item distance matrix; P is a vector that represents the number of clicks per item; Γ is the matrix of timestamps of each user click on each for user u.sub.i; and Ω is the number of topics used by LDA to model a corpus of articles.” And in paragraph [0098]: “The result of the LDA process is the tagging of each document in the corpus with a k dimensional latent topic vector zεR.sup.k×1 such that the topic vectors for similar documents are similar.” – The latent topic vectors of Muralidhar are a plurality of latent space variables. The LDA model of corpus of articles for users of Muralidhar are a plurality of reference models.)
“a model generation unit communicatively coupled to the database unit and configured to determine a data model based on the input dataset, wherein the data model comprises a plurality of latent space variables of a machine learning model;” (Paragraph [0097]: “In the description of the pseudocode below the following definitions may be used: n is the number of items or unique pieces of news content in the recommendation universe; m is the number of users in the recommendation universe; C represents the user-item binary click matrix; U list of all users in the recommendation universe; U.sub.dist is the user-user distance matrix; I.sub.dist is the item-item distance matrix; P is a vector that represents the number of clicks per item; Γ is the matrix of timestamps of each user click on each item; Γ.sub.user is a vector storing the time of last click of each user; Γ.sub.item is a vector storing the time of last click on each item; γ represents the timestamp of the latest click in the paragraph [0098]: “The result of the LDA process is the tagging of each document in the corpus with a k dimensional latent topic vector zεR.sup.k×1 such that the topic vectors for similar documents are similar.” – The result of the LDA process to model a corpus of articles of Muralidhar is the determining of a data model. The latent topic vectors of Muralidhar are the latent space variables for the model.)
“a controller unit communicatively coupled to the model generation unit and configured to: compare the data model with each of the plurality of reference models to generate a plurality of distance metric values; select a reference model among the plurality of reference models based on the plurality of distance metric values;” (Paragraph [0099]: “The distance metric used to determine neighborhoods is another metric that is important in recommendation systems. The quality of a K-Nearest Neighbor model can be significantly influenced by the distance metric used. Example embodiments may utilize a distance metric such as, for example, correlation distance, cosine distance, euclidean distance or hamming distance.” And in paragraph [0100]: “Four separate distance metrics may be employed to evaluate the quality of results and select the best performing model.” – The use of a distance metric to determine a best performing model of Muralidhar 
“and control the physical process based on the selected reference model.” (Paragraph [0142]: Example embodiments address problems posed by news gathering and distribution based on extensive, highly connected, and high speed computer networks. It is expected that embodiments can advantageously utilize the click information of large numbers of users who are geographically distributed. The click information of numerous distributed users may be communicated, using the current or future communication networks, almost instantaneously to users attempting to obtain recommendations, thereby ensuring that the provided recommendations are selected based on the latest most up to the minute feedback.” – The providing of feedback for selection by a user is the controlling of a physical process of a user clicking on a recommendation.)

Regarding claims 4 and 14, taking claim 14 as exemplary:
Muralidhar shows the method and system of claims 1 and 11 as claimed and specified above.
And Muralidhar shows “wherein the data acquisition unit is configured to acquire a longitudinal dataset.” (Paragraph [0017]: “Exemplary implementations use k-nearest neighbor (KNN) based temporal and tag-based models for recommending news content. In some exemplary implementations, the click behavior of users on articles is determined, and used to infer article lifetime. The inferred article lifetime may be used to quantify a notion of content-shelf life of news articles. Also, in some implementations, a temporal weighting function to rank news content based on user click behavior and article lifetime is used.” And in paragraph [0097]: “In the description of the pseudocode below the following definitions may be used: n is the number of items or unique pieces of news content in the sub.user is a vector storing the time of last click of each user; Γ.sub.item is a vector storing the time of last click on each item; γ represents the timestamp of the latest click in the data set; μ is a parameter that controls the distance metric used; β is a parameter that controls the number of recommendations to serve to a user; α is a parameter that controls the number of neighbors selected during KNN process; u.sub.irecs a list of β recommendations for user u.sub.i; and Ω is the number of topics used by LDA to model a corpus of articles.” – The use of temporal related data with news articles and the click behavior with timestamps in order to rank news articles of Muralidhar is the acquiring a longitudinal dataset because the data is temporal data.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 5-8, 12, 15-18 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Muralidhar in view of Dang et al., (US 2018/0293488 A1, hereinafter Dang).
Regarding claims 2 and 12, taking claim 12 as exemplary:
Muralidhar shows the method and system of claims 1 and 11 as claimed and specified above.
But Muralidhar does not appear to explicitly recite “wherein the machine learning model comprises a restricted Boltzmann machine network.”
However, Dang teaches “wherein the machine learning model comprises a restricted Boltzmann machine network.” (Paragraph [0011]: “The Training Manager can tune the learning configuration parameters to balance model validation performance and training Dang is the restricted Boltzmann machine.)
Muralidhar and Dang are analogous in the arts because both Muralidhar and Dang describe determining an appropriate model for implementation.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Muralidhar and Dang before him or her, to modify the teachings of Muralidhar to include the teachings of Dang in order to support restricted Boltzmann machines with its best model determination (see Muralidhar paragraphs [0097]-[0100] and cited above in reference to claims 1 and 11) and thereby further expand the capabilities of Muralidhar to support multiple machine learning methods and thereby increase the marketability of Muralidhar.

Regarding claims 5 and 15, taking claim 15 as exemplary:
Muralidhar shows the method and system of claims 1 and 11 as claimed and specified above.
And Muralidhar shows “wherein the model generation unit is configured to train a plurality of ... learning … based on a plurality of training datasets corresponding to the plurality of classes.” (Paragraph [0086]: “Latent Dirichlet Allocation (LDA), proposed by Blei et al., paragraph [0097]: “u.sub.irecs a list of β recommendations for user u.sub.i; and Ω is the number of topics used by LDA to model a corpus of articles.” In paragraph [0098]: “The result of the LDA process is the tagging of each document in the corpus with a k dimensional latent topic vector zεR.sup.k×1 such that the topic vectors for similar documents are similar.” In paragraph [0131]: “Some example embodiments employ a sliding window technique incorporated within its recommendation selection process. The sliding window model of computation is motivated by the assumption that, in data-stream processing applications, recent data is more useful and pertinent than older data, hence we only use a recent subset of the available data. The size of the subset of data used is called sliding window size which might be defined by various time units. In the embodiment described, it is defined as the number of days used for the article corpus considered for recommendations. All preferences of a user that occur before the start of the sliding window are not considered for recommendation computation. In some example embodiments, the sliding window size may be varied between 5-30 days in 5 day increments to obtain six sets of experiments (5, 10, 15, 20, 25 and 30 day sliding window).” And in paragraph [0132]: “In each case, the sliding window size represents the number of contiguous calendar days of data used to train the recommendation models and the subsequent calendar day of data is always used for testing. For example, if the sliding window size is set to 5 days and the start date is January 28th, then the data from the 28th of January to the 1st of February will be used for training the model and the performance is evaluated using data from the 2nd of February. All experiments were run on a dataset Muralidhar are the different classes. Both the result of the LDA process vectors and the recommendation models based on a sliding window size of Muralidhar are a training of a plurality of learning models based on a plurality of training datasets corresponding to the plurality of classes.)
But Muralidhar does not appear to explicitly recite the training of a plurality of “deep learning networks.”
However, Dang teaches the training of a plurality of “deep learning networks.” (Paragraph [0011]: “the distributed parallel model building also supports multiple learning schemes.... The Training Manager can tune the learning configuration parameters to balance model validation performance and training time spent. This provides various technical benefits over previously available solutions, through best scheme selection. Because multiple applicable deep learning schemes are integrated into the engine, the appropriate scheme may be readily selected and used for specific model building tasks. Implementations support various Machine Learning Usages, related to deep learning tasks, including deep CNN, and other types of model architectures such as denoising autoencoders, Recursive neural networks, Restricted Boltzmann Machines, and so forth.” And in paragraph [0054]: “Implementations employ a distributed parallel model building paradigm that can train multiple deep CNN models simultaneously with high scalability, such that a large number of segment-specific models, and/or models for the same training purpose but with different hyper-parameter-settings (e.g., those trained by grid-search methods), may be trained in parallel at the same time. The distributed parallel model building paradigm is highly scalable, and its capacity for model building can be dynamic adjusted by configuring the   – The training manager user of multiple deep learning schemes and the training of multiple deep CNN models simultaneously of Dang is the training of a plurality of deep learning networks.)
Muralidhar and Dang are analogous in the arts because both Muralidhar and Dang describe determining an appropriate model for implementation.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Muralidhar and Dang before him or her, to modify the teachings of Muralidhar to include the teachings of Dang in order both support deep learning machine and to support parallel training with its best model determination (see Muralidhar paragraphs [0097]-[0100] and cited above in reference to claims 1 and 11) and thereby further expand the capabilities of Muralidhar to support multiple machine learning methods with high scalability (see Dang paragraphs [0011] and [0054]) and thereby increase the marketability and efficiency of Muralidhar.

Regarding claims 6 and 16, taking claim 16 as exemplary:
Muralidhar and Dang teach the method and system of claims 5 and 15 as claimed and specified above.
But Muralidhar does not appear to explicitly recite “wherein the model generation unit is configured to adapt the plurality of reference models based on a learning technique.”
However, Dang teaches “wherein the model generation unit is configured to adapt the plurality of reference models based on a learning technique.” (Paragraph [0011]: “The Training Manager can tune the learning configuration parameters to balance model validation performance and training time spent. This provides various technical benefits over previously available solutions, through best scheme selection. Because multiple Dang is the configured to adapt the plurality of reference models based on a learning technique.)

Regarding claims 7 and 17, taking claim 17 as exemplary:
Muralidhar and Dang teach the method and system of claims 5 and 15 as claimed and specified above.
And Muralidhar shows:
“wherein the model generation unit is configured to: receive a longitudinal dataset from a historical database;” (Paragraph [0017]: “Exemplary implementations use k-nearest neighbor (KNN) based temporal and tag-based models for recommending news content. In some exemplary implementations, the click behavior of users on articles is determined, and used to infer article lifetime. The inferred article lifetime may be used to quantify a notion of content-shelf life of news articles. Also, in some implementations, a temporal weighting function to rank news content based on user click behavior and article lifetime is used.” – The use of click behavior with article lifetime in order to rank news articles of Muralidhar is the receiving of a longitudinal dataset from a historical database because the data is temporal based.)
“establish an association between the longitudinal dataset and a plurality of expected model outputs corresponding to a longitudinal time stamp value;” Paragraph [0017]: “Exemplary implementations use k-nearest neighbor (KNN) based temporal and tag-based models for recommending news content. In some exemplary implementations, the click behavior of users on articles is determined, and used to infer article lifetime. The inferred article lifetime may be used to quantify a notion of content-shelf life of news articles. Also, in some implementations, a temporal weighting function to rank news content based on user click behavior and article lifetime is used.” And in paragraph [0097]: “In the description of the pseudocode below the following definitions may be used: n is the number of items or unique pieces of news content in the recommendation universe; m is the number of users in the recommendation universe; C represents the user-item binary click matrix; U list of all users in the recommendation universe; U.sub.dist is the user-user distance matrix; I.sub.dist is the item-item distance matrix; P is a vector that represents the number of clicks per item; Γ is the matrix of timestamps of each user click on each item; Γ.sub.user is a vector storing the time of last click of each user; Γ.sub.item is a vector storing the time of last click on each item; γ represents the timestamp of the latest click in the data set; μ is a parameter that controls the distance metric used; β is a parameter that controls the number of recommendations to serve to a user; α is a parameter that controls the number of neighbors selected during KNN process; u.sub.irecs a list of β recommendations for user u.sub.i; and Ω is the number of topics used by LDA to model a corpus of articles.” – The use of click behaviors with article lifetime and temporal weighting functions for recommending news content of Muralidhar 
“and train a plurality of machine learning … corresponding to the longitudinal time stamp value based on the longitudinal dataset.” (Paragraph [0097]: “In the description of the pseudocode below the following definitions may be used: n is the number of items or unique pieces of news content in the recommendation universe; m is the number of users in the recommendation universe; C represents the user-item binary click matrix; U list of all users in the recommendation universe; U.sub.dist is the user-user distance matrix; I.sub.dist is the item-item distance matrix; P is a vector that represents the number of clicks per item; Γ is the matrix of timestamps of each user click on each item; Γ.sub.user is a vector storing the time of last click of each user; Γ.sub.item is a vector storing the time of last click on each item; γ represents the timestamp of the latest click in the data set; μ is a parameter that controls the distance metric used; β is a parameter that controls the number of recommendations to serve to a user; α is a parameter that controls the number of neighbors selected during KNN process; u.sub.irecs a list of β recommendations for user u.sub.i; and Ω is the number of topics used by LDA to model a corpus of articles.” In paragraph [0098]: “The result of the LDA process is the tagging of each document in the corpus with a k dimensional latent topic vector zεR.sup.k×1 such that the topic vectors for similar documents are similar.” In paragraph [0099]: “The distance metric used to determine neighborhoods is another metric that is important in recommendation systems. The quality of a K-Nearest Neighbor model can be significantly influenced by the distance metric used. Example embodiments may utilize a distance metric such as, for example, correlation distance, cosine distance, euclidean distance or hamming distance.” And in paragraph [0100]: “Four separate distance metrics may be employed to evaluate Muralidhar using click times and timestamps of Muralidhar is the and train a plurality of machine learning … corresponding to the longitudinal time stamp value based on the longitudinal dataset.)
But Muralidhar does not appear to explicitly recite the training of a plurality of machine learning “networks”
However, Dang teaches the training of a plurality of machine learning “networks.” (Paragraph [0054]: “Implementations employ a distributed parallel model building paradigm that can train multiple deep CNN models simultaneously with high scalability, such that a large number of segment-specific models, and/or models for the same training purpose but with different hyper-parameter-settings (e.g., those trained by grid-search methods), may be trained in parallel at the same time. The distributed parallel model building paradigm is highly scalable, and its capacity for model building can be dynamic adjusted by configuring the number of compute nodes 502 that are used.” – The training of multiple deep CNN models of Dang is the training of a plurality of machine learning “networks.”)

Regarding claims 8 and 18, taking claim 18 as exemplary:
Muralidhar shows the method and system of claims 1 and 11 as claimed and specified above.
But Muralidhar does not appear to explicitly recite “wherein each of the plurality of reference models is a restricted Boltzmann machine network.”
However, Dang teaches “wherein the machine learning model comprises a restricted Boltzmann machine network.” (Paragraph [0011]: “The Training Manager can tune the Dang is the restricted Boltzmann machine.)
Muralidhar and Dang are analogous in the arts because both Muralidhar and Dang describe determining an appropriate model for implementation.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Muralidhar and Dang before him or her, to modify the teachings of Muralidhar to include the teachings of Dang in order to support restricted Boltzmann machines with its models used in determining the best model determination (see Muralidhar paragraphs [0097]-[0100] and cited above in reference to claims 1 and 11) and thereby further expand the capabilities of Muralidhar to support multiple machine learning methods and thereby increase the marketability of Muralidhar.

Claims 3, 9-10, 13, and 19-20 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Muralidhar in view of Han (US 2017/0103287A1, hereinafter Han).
Regarding claims 3 and 13, taking claim 13 as exemplary:
Muralidhar 
But Muralidhar does not appear to explicitly recite “wherein the data acquisition unit is configured to acquire at least one of a magnetic resonance imaging dataset, a computer tomography imaging dataset and a positron emission tomography dataset.”
However, Han teaches “wherein the data acquisition unit is configured to acquire at least one of a magnetic resonance imaging dataset, a computer tomography imaging dataset and a positron emission tomography dataset.” (Paragraph [0034]: “In one embodiment, in order to create a pseudo-CT image (also referred to as a synthetic CT image or a derived CT image) from an MR image, a learning-based approach that includes a training module and a prediction module is provided. The training module constructs a predictive model (also referred to as a regression model) that can be used to predict a CT value for any given voxel based on features extracted from one or more MR images for a selected location. During training, MR scans and CT scans are collected from a plurality of existing patients to form training data.” – The training module that uses features extracted from MR images of Han is the wherein the data acquisition unit is configured to acquire at least one of a magnetic resonance imaging dataset. Note that the claim is written in the alternative and not all claim elements (i.e. a computer tomography imaging dataset and a positron emission tomography dataset) needs to be explicitly recited by the reference for teaching by the reference to be satisfied.)
Muralidhar and Han are analogous in the arts because both Muralidhar and Han describe taking input data and making a determination based on input data.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Muralidhar and Han before him or her, to modify the teachings of Muralidhar to include the teachings of Han in order to expand the Muralidhar to include determining recommendations in the medical field so as to expand the marketability of Muralidhar.

Regarding claims 9 and 19, taking claim 19 as exemplary:
Muralidhar shows the method and system of claims 1 and 11 as claimed and specified above.
But Muralidhar does not appear to explicitly recite “wherein the physical process corresponds to at least one of a medical condition in a subject, an operational condition of a machine and a weather condition.”
However, Han teaches “wherein the physical process corresponds to at least one of a medical condition in a subject, an operational condition of a machine and a weather condition.” (Paragraph [0034]: “In one embodiment, in order to create a pseudo-CT image (also referred to as a synthetic CT image or a derived CT image) from an MR image, a learning-based approach that includes a training module and a prediction module is provided. The training module constructs a predictive model (also referred to as a regression model) that can be used to predict a CT value for any given voxel based on features extracted from one or more MR images for a selected location. During training, MR scans and CT scans are collected from a plurality of existing patients to form training data.” And in paragraph [0095]: “The pseudo-CT prediction model 150 can be trained using all training data 110 and then utilized for a new MR scan for a new patient. The pseudo-CT prediction model 150 can also be used for all future new patients. In some embodiments, the same pseudo-CT prediction model 150 may not be used for every patient. A pseudo-CT prediction model 150 may be custom generated for a particular patient. For example, the training data may be selected based on training subjects that are similar or relevant to the Han is the physical process that corresponds to at least one of a medical condition in a subject. Note that the claim is written in the alternative and not all claim elements (i.e. an operational condition of a machine and a weather condition.) needs to be explicitly recited by the reference for teaching by the reference to be satisfied.)
Muralidhar and Han are analogous in the arts because both Muralidhar and Han describe taking input data and making a determination based on input data.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Muralidhar and Han before him or her, to modify the teachings of Muralidhar to include the teachings of Han in order to expand the capabilities of Muralidhar to include determining recommendations in the medical field so as to expand the marketability of Muralidhar.

Regarding claims 10 and 20, taking claim 20 as exemplary:
Muralidhar and Han teach the method and system of claims 9 and 19 as claimed and specified above.
But Muralidhar does not appear to explicitly recite “wherein the controller unit is configured treat the subject based on recommendations corresponding to the selected reference model.”
However, Han teaches “wherein the controller unit is configured treat the subject based on recommendations corresponding to the selected reference model.” (Paragraph [0096]: “Further, the pseudo-CT model can be used to derive a CT image from an MR image to facilitate patient dose computation in radiation therapy treatment planning. This is desirable Han is the configured treat the subject based on recommendations corresponding to the selected reference model.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Subramaniyan et al., (US PGPUB 2017/0178308 A1) teaches a storing both input data and a plurality of reference models in claims 1 and 11 in paragraph [0036] where a database stores input images and reference models.
Dasgupta et al., (US PGUB 2019/0042943 A1) teaches the use of a Boltzmann machine of claims 2, 8, 12, and 18 in paragraph [0019] by using a dynamic Boltzmann machine for a generative model of time series data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138. The examiner can normally be reached M-F 9:30-6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124